Case 1:19-cv-00462-ARR-VMS Document 17 Filed 08/28/19 Page 1 of 1 PageID #: 73


 MARK A. BECKMAN
 MBECKMAN@GRSM.COM
 DIRECT DIAL: (212) 453-0724




                                                                                  ATTORNEYS AT LAW
                                                                           1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                 NEW YORK, NY 10004
                                                                                   WWW .GRSM.COM



                                            August 28, 2019

VIA ECF
The Honorable Allyne R. Ross, U.S.D.J.
United States District Court
Eastern District of New York
255 Cadman Plaza East
Brooklyn, New York 11201

         Re:      Torres, et al. v. Planned Lifestyle Services, Inc.
                  Case No.: 1:19-cv-00462

Dear Judge Ross:

        We represent defendant Planned Lifestyle Services, Inc. (“Defendant”) in the above-
referenced case. We have conferred with plaintiffs’ counsel, and with their consent, we
respectfully request, pursuant to Section I.E. of the Court’s Individual Rules and Practices, an
extension of time for Defendant to answer, move, or otherwise respond to the Second Amended
Complaint, filed June 10, 2019. The specific reasons for this requested extension include allowing
the parties to discuss possible early resolution as well as to obtain the necessary information for a
response, should the matter not resolve.

        Accordingly, Defendant respectfully requests the Court extend Defendant’s time to answer,
move, or otherwise respond to the Second Amended Complaint through and including 30 days
from the Court’s order granting the request. As noted above, plaintiffs consent to the request, and
this represents Defendant’s third request to respond to the Second Amended Complaint. The Court
has set an initial conference in this matter for September 11, 2019. Defendant requests a
concomitant adjournment of the initial conference. There are no other deadlines impacted by this
request.

         We appreciate the Court’s attention to this matter.


                                                 Respectfully submitted,



                                                 Mark A. Beckman

cc: All Counsel of Record (via ECF)
